Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 09/01/2020 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 09/01/2020 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while Claim 1 is directed to a “An exchange” that performs steps, there is no hardware described as being part of the network management system.  While the exchange includes the recitation of a virtual network for switching, this may be interpreted as software per se, e.g. "software".  Therefore, this claim cannot be an apparatus claim, which requires at least one piece of hardware.  Due to claiming it as a system, it does not appear as though this claim should be placed in the method category.  It is not a composition of matter or article of manufacture either.  Therefore, claim 1 is non-statutory for failing to fall within a statutory category of invention.  If Applicant intends for the claim to be directed to an apparatus, at least one piece of hardware will need to be included in the claim to be a statutory apparatus.  For instance, Applicant could claim a “hardware processor”, or “microprocessor” as part of the system.  None of claims 2-12 fix this issue, and are therefore rejected for the same reasons.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-14 and  17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson U.S. patent 20180302436 A1, in view Williamson U.S. patent 20180302436 A1.
As to claim 1, Williamson teaches an exchange comprising: a first virtual network for switching mixed traffic from one or more networks (Williamson Fig. 2 Pa. [0021]) [the network 102 may include a series of interconnected networking devices, such as routers and switches, that receive a communication, analyze the communication to determine a destination, and route the communication to a connected networking device to get the communication closer to a destination] [0027] [the customer device 226 may be configured to establish a new or modified BGP session with Virtual Private Network (VPN) 224 of the telecommunications network 200] to one or more Distributed Denial of Service (DDoS) scrubbing centers (Williamson Fig. 2 Pa. [0013]) [dynamically automate scrubbing techniques to mitigate a denial of service (DOS) or a distributed DOS (DDOS) attack (collectively referred to herein as a DDOS attack) on a web or content server hosted by a customer to the telecommunications network], wherein the mixed traffic includes dirty traffic that represents DDoS traffic and clean traffic that represents non-DDoS traffic (Williamson Pa. [0024]) [the components of the network environment 200 of FIG. 2 may be incorporated or included in the telecommunications network 102 of FIG. 1. For example, so-called “dirty” router 208, scrubbing environment 210, so-called “clean” router 220, and orchestrator 228 may be included in the network 102 as part of a scrubbing or anti-attack service provided by the network 102]; and a second virtual network for switching the clean traffic from the one or more DDoS scrubbing centers (Williamson Fig. 2, element 220]) to the one or more networks (Williamson Fig. 2, Pa. [0024]]), 
wherein the exchange is configured to receive the mixed traffic from the one or more networks and switch, using the first virtual network, the mixed traffic to a selected DDoS scrubbing center of the one or more DDoS scrubbing centers (path between 208 and 210 in figure 2; paragraph [0028]) [" ... the dirty router 208 may transmit the potentially malicious communication packets to the scrubbing environment 210 for analysis and scrubbing."; The 'scrubbing environment 210' of D1 corresponds to the 'DDoS scrubbing center' of the present invention], and wherein the exchange is configured to receive the clean traffic from the selected DDoS scrubbing center and switch, using the second virtual network, the clean traffic to the one or more networks (paragraph [0028]) ["The incoming stream of communication packets for the destination device 226 that is scrubbed in the scrubbing environment 210 is then transmitted to the clean router 220 which provides the cleaned stream of packets to the VPN 224. The VPN 224, in turn, transmits the cleaned stream of packets to the customer device 226 for processing by the device.'']
Although, the above limitations are disclosed from different embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date to combined the teachings of different embodiments of Williamson et al. into the intended end result, thereby improving the switching mixed traffic system as a whole.


As to claim 4, Williamson teaches further comprising: a policy unit configured to instruct one or more provider edge devices of the one or more DDoS scrubbing centers to advertise (Williamson Fig. 2, Pa. [0022]]) [information mainly describes routes used by the network 102 to connect to external networks or customers (such as border networks 122, 142) while IGP information describes routes through the network to connect one provider edge (such as provider edge 132) to another provider edge (such as provider edge 131) through a telecommunications network 102], to the one or more networks (Williamson Fig. 2, Pa. [0024]), a first route advertisement specifying the one or more provider edge devices as a next hop for a path on the first virtual network to reach a destination of the mixed traffic (Williamson Fig. 2, Pa. [0023]) [the BGP announcement for provider edge 132 may include a path and next-hop information that designates a path along which packets may be transmitted or received from the connected networks (such as border network 122). The next-hop information generally identifies a particular device of the network 102 through which a destination device or address is available], 
the policy unit further configured to instruct a gateway device of the one or more networks to advertise (Williamson Fig. 2, Pa. [0019]) [with the VoIP Network 102 through a media gateway device 130 or provider edge 132], to the one or more DDoS scrubbing centers (Williamson Fig. 2 Pa. [0013]) [dynamically automate scrubbing techniques to mitigate a denial of service (DOS) or a distributed DOS (DDOS) attack (collectively referred to herein as a DDOS attack) on a web or content server hosted by a customer to the telecommunications network], a second route advertisement to advertise the gateway device as a next hop for a path on the second virtual network to reach a destination of the clean traffic (Williamson Fig. 2, Pa. [0023]) [the BGP announcement for provider edge 132 may include a path and next-hop information that designates a path along which packets may be transmitted or received from the connected networks (such as border network 122). The next-hop information generally identifies a particular device of the network 102 through which a destination device or address is available] 

As to claim 5, claim 5 recites the claimed that contain similar limitations as claims 1 and 4; therefore, it is rejected under the same rationale.

As to claims 6-7, claims 6-7 recite the claimed that contain similar limitations as claim 1; therefore, they are rejected under the same rationale.

As to claim 10, claim 10 recites the claimed that contain similar limitations as claim 4; therefore, it is rejected under the same rationale.

As to claim 11, claim 11 recites the claimed that contain similar limitations as claims 1 and 4; therefore, it is rejected under the same rationale.

As to claim 12, claim 12 recites the claimed that contain similar limitations as claim 6; therefore, it is rejected under the same rationale.

As to claim 13, claim 13 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.
As to claim 14, claim 14 recites the claimed that contain similar limitations as claim 6; therefore, it is rejected under the same rationale.

As to claim 17, claim 17 recites the claimed that contain similar limitations as claim 4; therefore, it is rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain similar limitations as claim 5; therefore, it is rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

Claims 2-3, 8-9, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson U.S. patent 20180302436 A1, in view Williamson U.S. patent 20180302436 A1, in further view of George US 20170237767 A1.
As to claim 2, it is noted that Williamson does not appear explicitly disclose wherein the first virtual network is a dirty virtual local area network (VLAN) for switching the mixed traffic, and wherein the second virtual network is a clean VLAN for switching the clean traffic.  
However, George discloses wherein the first virtual network is a dirty virtual local area network (VLAN) for switching the mixed traffic, and wherein the second virtual network is a clean VLAN for switching the clean traffic (George Fig. 7a, Pa. [0148]) [the scrubbing switch 704 switches data packets received on its interfaces to one of three networks. In some variants, the networks are virtualized local area networks (VLANs). A first network includes the external backbone network and the scrubbing router 702. A second network includes the scrubbing router 702 and the scrubbing appliances 706. A third network includes the scrubbing appliances 706 and the external backbone network]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by George to the virtual private network system of Williamson would have yield predictable results and resulted in an improved system, namely, a system that would provide networking data center operations, and specifically in one aspect for mitigation of network attacks by dynamically re-routing network traffic, including e.g., enhancements to network operation such as improved response/recovery times, and reduced network management overhead and overall capital expenditures (George Pa. [0003])

As to claim 3, claim 3 recites the claimed that contain similar limitations as claims 1 and 2; therefore, it is rejected under the same rationale.

As to claim 8, claim 8 recites the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.

As to claim 9, claim 9 recites the claimed that contain similar limitations as claim 3; therefore, it is rejected under the same rationale.

As to claim 15, claim 15 recites the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain similar limitations as claim 3; therefore, it is rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain similar limitations as claims 1 and 2; therefore, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491